Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 1-6 are allowed because no prior art was found to teach or suggest a control unit as claimed in combination with the other claimed elements.  Specifically, no prior art was found to teach or suggest 
a control unit for performing a length detection process, in which light emission of the first light emitting unit starts before a front end of the paper sheet reaches the detection area, the light emission of the first light emitting unit stops while light emission of the second light emitting unit starts before a rear end of the paper sheet opposite to the front end passes the detection area, and a length of the paper sheet in the sheet conveying direction is detected on the basis of time after an output signal of the light receiving unit becomes the predetermined level during light emission of the first light emitting unit, until the output signal of the light receiving unit becomes the predetermined level during light emission of the second light emitting unit.  
Best prior art of Weast et al. US 7,145,161 teaches leading edge detection and trailing edge detection of a sheet, using a similar arrangement to Applicant’s invention.  A signal of high level to low level (220, FIG. 2) of an output receiving unit (106) from light emission of a second light emitting unit (102, FIG. 1) determines a leading edge position and a signal of low level to high level (234, FIG. 2) of the output receiving unit (106) from light emission of the second light emitting unit (102, FIG. 1) determines a trailing edge position with more precision.  Also, Weast is not concerned with the length of the paper sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/Primary Examiner, Art Unit 3653